Citation Nr: 1218943	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-28 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of carcinoma simplex of right 10th rib, post-operative scar, with moderate hyperesthesia above the scar and hypoesthesia below, currently rated 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of melanoma, post-surgical excision of the mid-back times three.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of melanoma, post-surgical excision of the scalp.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from July 1943 to March 1946.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied an increased rating for residuals of carcinoma simplex of right 10th rib, post-operative scar, with moderate hyperesthesia above the scar and hypoesthesia below.  The Veteran filed a notice of disagreement asserting that all of his residuals were not rated.  

In a February 2010 rating decision, the RO granted service connection for residuals of melanoma, post-surgical excision of the mid-back times three, secondary to the service-connected residuals of carcinoma simplex of right 10th rib, and assigned a temporary total rating from October 27, 2009 and a 10 percent rating effective February 1, 2010.  In a September 2011 rating decision, the RO granted service connection for residuals of carcinoma simplex of right 10th rib, secondary to the residuals of carcinoma simplex of right 10th rib, and assigned a 10 percent rating effective October 30, 2009.  Since these disabilities were established in conjunction with the Veteran's claim for an increased rating, the Board finds that they are all part of his claim and will address all three issues in this decision, even though a separate notice of disagreement and statement of the case were not filed.  

Additionally, the Board notes that in a February 2010 rating decision, the RO proposed to reduce the rating for residuals of melanoma, post-surgical excision of the mid-back times three, and carried out the reduction in a June 2011 rating decision.  However, the 10 percent rating was restored in the September 2011 rating decision.  

The Veteran was scheduled for a personal hearing before a Decision Review Officer at the RO in November 2009.  He subsequently canceled the hearing.  

In January 2012, the Board received an additional statement from the Veteran without a waiver of RO review as required by 38 C.F.R. § 20.1304 (2011).  However, the statement does not contain any new or additional evidence and a copy of the letter was already in the claims file.  Hence, there is no prejudice to the Veteran in the Board considering it in the first instance.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   The Veteran's residuals of carcinoma simplex of right 10th rib, post-operative scar, with moderate hyperesthesia above the scar and hypoesthesia below are manifested by one resected rib and a tender scar; there is no functional impairment and radiation therapy was completed more than one year ago.  

2.  The Veteran's residuals of melanoma, post-surgical excision of the mid-back times three required only wide excision and are manifested by three tender scars that are in close proximity and cover an area less than 12 square inches; there is no functional impairment.  

3.  The Veteran's residuals of melanoma, post-surgical excision of the scalp required only wide excision and are manifested by a tender scar that covers and area less than 12 square inches and is not disfiguring; there is no functional impairment.  



CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for residuals of carcinoma simplex of right 10th rib, post-operative scar, with moderate hyperesthesia above the scar and hypoesthesia below have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 4.7 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008 and 2011).  

2.  The criteria for an initial 20 percent rating, but not greater, for residuals of melanoma, post-surgical excision of the mid-back times three have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 4.7 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  

3.  The criteria for an initial rating in excess of 10 percent for residuals of melanoma, post surgical excision of the scalp have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 4.7 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008 and 2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In an August 2007 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence was needed to substantiate his claim for an increased rating, the division of responsibilities between the parties in obtaining evidence and how disability ratings and effective dates are assigned. Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  Hence, the duty to notify has been met.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's private and VA treatment reports, two VA examination reports and the Veteran's statements.  

The Board notes that the relevant VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, a review of the examination reports shows that the criteria needed to evaluate the Veteran's service-connected disabilities were addressed and included in the findings.  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran's service-connected residuals of carcinoma simplex of right 10th rib, post-operative scar, are rated pursuant to Diagnostic Code 5012, which pertains to malignant new growths of bone.  A 100 percent rating is provided for one year following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, at which point, if there has been no local recurrence or metastases, the rating will be made on residuals under the provisions of 38 C.F.R. § 4.71.  

The Veteran's service-connected residuals of melanoma are rated pursuant to Diagnostic Code 7833.  Malignant melanoma is rated as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), disfigurement of the head, face, or neck (Diagnostic Code 7800), or impairment of function (under the appropriate body system).  38 C.F.R. § 4.118 (2011).  If a skin malignancy requires therapy that is comparable to that used for systemic malignancies, such as systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100 percent evaluation will be assigned from the date of onset of treatment until a VA examination, to be completed six months following such treatment, or subsequent examination shows that a change in evaluation is warranted.  Id.  If there has been no local recurrence or metastasis, evaluation will be made on residuals.  Id.  

The Veteran's scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Code 7805.  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2011).  The Veteran's claim for benefits was filed prior to October 23, 2008. Thus, the Board need not consider the revised criteria. 

However, the introductory paragraph to 38 C.F.R. § 4.118 notes that a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic codes 7800,7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  

Although the Veteran's claim was filed in 2007, his secondary disabilities were incurred in 2009.  Therefore, the Board will consider both the new and revised criteria, construing the claim for increase very broadly, to include a request for review pursuant to the change to the rating criteria. 

Under the rating criteria in effect prior to October 28, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  

Diagnostic Code 7802 provides that superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2008).  

Under the revised rating criteria, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  To warrant a 20 percent rating, there must be an area or areas of at least 12 square inches (77 sq.cm) but less than 72 square inches (465 sq. cm.)  38 C.F.R. § 4.118, Diagnostic Code 7801 (2011). 

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2011).  

One or two scars that are unstable or painful warrant a 10 percent evaluation.  A 20 percent rating requires three or four scars that are unstable or painful.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under Diagnostic Codes 7800,7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2011).  

Private medical records showed that the Veteran was treated for non-Hodgkin's lymphoma in 1996, including a lesion on his scalp.  He was treated with radiation therapy and the disease went into remission.  There have been no recurrences.  

Upon VA examination in August 2007, the Veteran reported persistent pain that was gradually worsening in the area of his 10th right rib.  Physical examination showed that the Veteran had a soft-tissue scar that was fixed into the right rib and right side of his chest.  There was slight pain, aching and tenderness in the area.  The diagnosis was post-operative rib resection for carcinoma simplex.  He was able to maintain normal daily activity and an x-ray showed no tumors.  

A CT scan in May 2008 showed severe atrophy of the right kidney, atrophy in the pancreas and atrophy of the right rectus abdominus muscle.  

Private medical records show that in October 2009, the Veteran was diagnosed with radiation dermatitis with basal cell carcinoma of the back.  On October 29, 2009, he underwent excision of the growths.  

Upon VA examination in October 2009, the examiner opined that it was less likely that the Veteran's atrophied right kidney was related to the radiation he received 60 years ago.  The damage and effects would more likely have been evidence within six months.  A CT scan in 1996 did not show any atrophy of the kidney.  Clinical evaluation showed a scar on the right crown of the scalp that was painless and non-disfiguring.  It measured six centimeters in length and seven millimeters in width.  The examiner stated that it was as likely as not related to his service-connected carcinoma.  There was a scar on the nasal bridge that was 10 millimeters and circular.  The scar was not well-healed at the time.  The examiner stated that it was less likely related to his service-connected carcinoma.  There was a scar on the posterior left shoulder measuring 12 millimeters and circular.  It was not well healed at the time.  The examiner stated that it was less likely related to his service-connected carcinoma.  There were three scars on the back - one was 19 millimeters and circular; one was 15 millimeters and circular; and one was 15 millimeters and circular.  These scars were also not yet healed but were likely related to his service-connected carcinoma.  

The scars were re-examined at a VA examination in July 2010 after they were healed.  There was no pain or tenderness in any of the scars; they were not deep; they were non-disfiguring; and there was no limitation of motion or function due to the scars.  The scar on the scalp measured 6 centimeters.  The scars on the mid-back were 10 centimeters, 12 centimeters, and eight centimeters.  

In an April 2011 statement, the Veteran stated that he had constant pain from the itching of his scars on his back and scalp. 

Here, the evidence shows that the Veteran's carcinoma simplex is not currently active and it is more than one year since he completed radiation therapy for the disease.  Hence a higher rating pursuant to Diagnostic Code 5012 is not warranted.  There is no current active radiation therapy and all such therapy was also completed more than one year ago.  Hence, a separate rating for that disease is not warranted.  Finally, the Veteran's melanomas were treated with wide excision only.  He did not receive radiation therapy for the disease.  Hence, 100 percent rating is not warranted under Diagnostic Code 7833.  (The Veteran was awarded a temporary total rating for this disability based on a period of convalescence after the initial procedures were performed from October 27, 2009 through January 31, 2010).  

The Veteran's residuals consist of scars without functional impairment.  The scars on his scalp and rib do not meet the criteria for a rating in excess of 10 percent under either the old or new rating criteria for scars.  They are relatively small and do not result in any limitation of function.  Moreover, the initial carcinoma simplex resulted in the resection of only one rib; hence, a higher rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5297 may not be awarded.  The medical reports do show that the Veteran has been diagnosed with arthritis in the area of the rib resection; however, there is no functional impairment.  The Veteran's complaints of pain in the area are already contemplated in the 10 percent rating assigned for a tender or painful scar.  A separate rating based solely on the Veteran's complaints of pain under the rating criteria for evaluating arthritis would result in pyramiding in violation of 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  

However, the Veteran has three scars on his back from the melanoma excisions that cause pain and itching in the area.  Consequently, under the new version of Diagnostic Code 7804, the Veteran may be assigned a 20 percent rating for that aspect of his disability.  Five or more scars are not present.  Hence, the evidence does not support the assignment of a rating in excess of 20 percent.  

The Veteran has alleged that he had an atrophied kidney that was due to the radiation therapy he received from his initial carcinoma.  However, upon VA examination in July 2010, the examiner specifically stated that it was less likely that the atrophied kidney was related to the therapy he received more than 60 years ago.  The Veteran has not submitted any medical statement in support of his claim and his statements alone are not sufficient because he is a lay person who has not demonstrated that he has any medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  

In reaching its decision, the Board has considered the Veteran's statements regarding his impairment as well as the medical evidence in his file.  The Board finds that the Veteran is competent to report that he has pain and to observe and report any functional limitations.  However, here, the clinical evidence pertaining to the Veteran's scars is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that the clinical findings present have been appropriately considered in assigning the current rating consistent with the documented symptoms.  To the extent that he may argue or suggest that the clinical data supports any further increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu, supra.  

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected scar residuals.  There is no competent credible evidence of record that the Veteran has symptoms of his cancer residuals that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  



ORDER

An increased rating greater than 10 percent for residuals of carcinoma simplex of right 10th rib, post-operative scar, with moderate hyperesthesia above the scar and hypoesthesia below is denied.

An initial rating of 20 percent, but not greater, for residuals of melanoma, post-surgical excision of the mid-back times three, is granted subject to the regulations governing the payment of monetary awards.  

An initial rating in excess of 10 percent for residuals of melanoma, post-surgical excision of the scalp is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


